Citation Nr: 0032483	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-18 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for chloracne claimed as a result of Agent Orange 
exposure.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a soft tissue sarcoma claimed as a result of 
Agent Orange exposure.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had certified active service from February 1970 
to August 1972 and additional duty with the Army 
Reserve/National Guard.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1996 rating 
decision of the Montgomery, Alabama, Regional Office (RO) 
which tacitly determined that the veteran had submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD); 
denied the claim; noted that the veteran's claims of 
entitlement to service connection for both chloracne and a 
soft tissue sarcoma claimed as the result of Agent Orange 
exposure had been previously denied; determined that the 
veteran had not submitted well-grounded claims of entitlement 
to service connection for chloracne and a soft tissue sarcoma 
claimed as the result of Agent Orange exposure; and again 
denied the claims.  In August 1996, the veteran was afforded 
a hearing before a Department of Veterans Affairs (VA) 
hearing officer.  In May 1997, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claims of entitlement to service connection for both 
chloracne and a soft tissue sarcoma claimed as the result of 
Agent Orange exposure and denied his application to reopen 
the claims.  The veteran has been represented throughout this 
appeal by the Veterans of Foreign Wars of the United States.  

The veteran may have submitted both an informal application 
to reopen his claim of entitlement to service connection for 
peripheral neuropathy claimed as a result of Agent Orange 
exposure and informal claims of entitlement to service 
connection for head shell fragment wound residuals, shoulder 
fracture residuals, and hepatitis B.  It appears that the RO 
has not had an opportunity to act upon the application and 
the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Acting 
Veterans Law Judge cannot have jurisdiction of the issues.  
38 C.F.R. § 19.13 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


FINDINGS OF FACT

1.  In October 1993, the RO denied service connection for 
chloracne claimed as the result of Agent Orange exposure.  In 
December 1993, the veteran submitted a notice of disagreement 
with the adverse decision.  

2.  In June 1995, the veteran withdrew his notice of 
disagreement with the October 1993 rating decision.  

3.  The documentation submitted since the October 1993 rating 
decision is relevant and probative of the issue at hand.  

4.  In October 1993, the RO denied service connection for a 
soft tissue sarcoma claimed as the result of Agent Orange 
exposure.  In December 1993, the veteran submitted a notice 
of disagreement with the adverse decision.  

5. In June 1995, the veteran withdrew his notice of 
disagreement with the October 1993 rating decision.  

6.  The documentation submitted since the October 1993 rating 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The October 1993 rating decision denying service 
connection for chloracne 


claimed as a result of Agent Orange exposure is final.  New 
and material evidence sufficient to reopen a claim for 
service connection for chloracne claimed as a result of Agent 
Orange exposure has been presented.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2000).  

2.  The October 1993 rating decision denying service 
connection for a soft tissue sarcoma claimed as a result of 
Agent Orange exposure is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a soft tissue sarcoma claimed as a 
result of Agent Orange exposure has not been presented.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156, 20.302, 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the VA must initially 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (2000) in order to have 
the prior final claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  If new and material evidence has been presented, the 
VA may then proceed to evaluate the merits of the claim after 
ensuring that its duty to assist the veteran has been 
fulfilled.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
I.  Prior Final RO Decision

In October 1993, the RO denied service connection for both 
chloracne and a soft tissue sarcoma claimed as the result of 
Agent Orange exposure as neither disorder was identified by a 
VA Agent Orange examination.  In December 1993, the veteran 
submitted a notice of disagreement with the adverse decision.  
In June 1995, the veteran withdrew his notice of disagreement 
with the October 1993 rating decision.  

The evidence upon which the VA formulated its October 1993 
rating decision may be briefly summarized.  The veteran's 
service records make no reference to either chloracne or a 
soft tissue sarcoma.  The veteran's service personnel records 
indicate that he served in the Republic of Vietnam.  The 
report of an August 1975 VA examination for compensation 
purposes states that the veteran exhibited several tattoos 
and no other skin abnormalities.  An October 1986 Georgia 
Army Reserve/National Guard physical examination for 
enlistment notes that the veteran exhibited normal skin.  A 
May 1987 Army Reserve/National Guard treatment record states 
that the veteran complained of right hand swelling of 
approximately one month's duration.  An impression of a 
"right hand soft tumor cyst/lymphangioma/lipoma" was 
advanced.  

In a July 1988 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he had 
been treated for a skin rash on his legs at Fort Huachuca, 
Arizona during active service in January 1972.  In a May 1989 
written statement, the veteran related that he had been 
treated for bilateral leg sores at the Milwaukee, Wisconsin, 
VA Medical Center between approximately March 1973 and June 
1980.  A May 1993 VA hospital summary reflects that the 
veteran was diagnosed with seborrheic-type dermatitis of the 
scalp and the forehead.  The report of a September 1993 VA 
Agent Orange examination states that the veteran complained 
of intermittent sores since 1972.  He reported that he had 
been in areas recently sprayed with Agent Orange while 
stationed the Republic of Vietnam and subsequently had soft 
tissue masses removed from his forehead and right wrist.  On 
examination, the veteran exhibited no neoplasia.  The veteran 
was diagnosed with a history of dermatitis in remission and 
post-operative sebaceous cyst excision residuals.  


II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2000) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2000).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  


A.  Chloracne 

The evidence submitted since the October 1993 rating decision 
denying service connection for chloracne claimed as a result 
of Agent Orange exposure consists of photocopies of the 
veteran's service medical and personnel records; VA 
examination and clinical documentation; the transcript of the 
hearing on appeal; written statements from the veteran's 
sister and [redacted]; and written statements from the 
veteran.  An August 1995 VA treatment record indicates that 
VA treating medical personnel advanced an impression of 
"severe cystic acne consistent with chloracne."  A November 
1995 VA treatment record reflects that an impression of 
"probable chloracne" was advanced.  The cited VA clinical 
documentation constitutes new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for chloracne claimed as a result of Agent 
Orange exposure.  


B. Soft Tissue Sarcoma

The evidence submitted since the October 1993 rating decision 
denying service connection for a soft tissue sarcoma claimed 
as a result of Agent Orange exposure consists of photocopies 
of the veteran's service medical and personnel records; VA 
examination and clinical documentation; the transcript of the 
hearing on appeal; written statements from the veteran's 
sister and [redacted]; and written statements from the 
veteran.  At the hearing on appeal, the veteran testified 
that he had never been told that he had cancer and not 
received any cancer treatment.  In several written 
statements, the veteran reiterated that service connection 
was warranted for an unspecified soft tissue sarcoma 
secondary to his Agent Orange exposure while in the Republic 
of Vietnam.  

After reviewing the additional documentation, the Board finds 
that new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for a soft tissue sarcoma claimed as a result of 
Agent Orange exposure.  While the veteran's written 
statements on appeal advance that service connection is 
warranted for an unspecified soft tissue sarcoma secondary to 
his alleged inservice Agent Orange exposure, the veteran 
acknowledged at the hearing on appeal that he had not been 
diagnosed with or treated for a malignant growth.  Such lay 
evidence does not establish that the veteran manifested any 
type of soft tissue sarcoma and merely reiterates his 
previous contentions.  

In light of the foregoing, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
soft tissue sarcoma claimed as a result of Agent Orange 
exposure.  The October 1993 rating decision is final and has 
not been reopened.  Notwithstanding this fact, the Board 
views its discussion as sufficient to inform the veteran and 
his accredited representative of the elements necessary to 
reopen his previously denied claim, and to explain why his 
current application to reopen his claim fails.  Graves v. 
Brown, 9 Vet. App. 172, 173; Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chloracne claimed as the result of 
Agent Orange exposure is granted.  The veteran's application 
to reopen his claim of entitlement to service connection for 
a soft tissue sarcoma claimed as the result of Agent Orange 
exposure is denied.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for chloracne claimed as a 
result of Agent Orange exposure is to be determined following 
a de novo review of the entire record.  The Board observes 
that the regulations governing the adjudication of veteran's 
claims have been recently amended.  Upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran and his representative of any information 
and any medical or lay evidence not previously provided to 
the VA that is necessary to substantiate his claim.  The VA 
shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3, 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A).  The veteran's claim 
for service connection has not been considered under the 
amended statutes.  Therefore, the claim must be returned to 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran asserts that service connection is warranted for 
PTSD as the claimed disorder was precipitated by several 
traumatic events which he experienced while in the Republic 
of Vietnam.  The events included coming under enemy mortar 
fire while in an idling helicopter on the ground; being 
trapped atop a structure while unarmed during an enemy mortar 
attack at Camp McDermott, Na Trang, Vietnam; serving as the 
door gunner on a helicopter which was struck by enemy fire 
and subsequently crashed to the ground; and being wounded in 
the head.  In March 1992, the RO contacted the United States 
Army and Joint Services Environmental Support Group 
(presently the United States Armed Services Center for 
Research of Unit Records (USASCRUR)) and requested that it 
verify the veteran's reported stressors.  In September 1992, 
the USASCRUR responded that there was insufficient 
information from which to confirm the veteran's 
recollections.  The RO apparently did not subsequently 
request that the USASCRUR verify the veteran's post-1992 
allegations as to his Vietnam War-related traumatic 
experiences.  Such action would be helpful in resolving the 
issues raised by the instant appeal.  

In July and August 1993 written statements, the veteran 
identified various VA medical facilities at which he had been 
treated.  While VA clinical documentation has been requested 
and received from the Seattle, Washington, Reno, Nevada, Las 
Vegas, Nevada, and Tuskegee, Alabama, VA medical facilities, 
the record does not reflect that clinical documentation 
associated with the veteran's treatment at the Fort Lyon, 
Colorado, Denver, Colorado, Los Angeles, California, and 
Milwaukee, Wisconsin, VA medical facilities has been 
requested for incorporation into the record.  In reviewing a 
similar factual scenario, the Court has held that the VA 
should obtain all relevant VA treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  In light 
of the above, the appeal is REMANDED to the RO for the 
following:

1.  The RO should request that copies of 
all pertinent VA clinical documentation 
pertaining to treatment of the veteran 
which has not previously been 
incorporated into the record, including 
that provided at the Fort Lyon, Colorado, 
Denver, Colorado, Los Angeles, 
California, and Milwaukee, Wisconsin, VA 
medical facilities, be forwarded for 
incorporation into the record.  

2.  The RO should submit all of the 
veteran's specific statements as to his 
alleged inservice stressors to the 
USASCRUR for verification.  

3.  The RO should then schedule the 
veteran for a VA examination in order to 
determine the current nature and severity 
of his skin and psychiatric disabilities.  
All indicated tests and studies, 
including psychological testing, should 
be accomplished and the findings then 
reported in detail.  The examiner or 
examiners should express an opinion as to 
the etiology of all identified chronic 
skin disabilities.  If a diagnosis of 
PTSD is advanced, the examiner or 
examiners should identify the specific 
stressors supporting such a diagnosis.  
The claims folder, including a copy of 
this REMAND, should be made available to 
the examiner or examiners.  The 
examination report should reflect that 
such a review was conducted.  

4.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (2000), when the 
veteran without good cause fails to 
report for examination, his reopened 
claims will be denied.  However, the 
Secretary of the VA must show a lack of 
good cause for failing to report.  
Further, the VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  Reference was made to the 
Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, paragraph 28.09(b) (3).  The RO 
must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully met.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions should be considered.  

6.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for chloracne claimed 
as a result of Agent Orange exposure and 
PTSD with express consideration of the 
Court's holding in Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claims.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

